—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of defendant Nancy E. Nathan for summary judgment dismissing the complaint. There is an issue of fact whether Nathan’s conduct in signaling defendant Sandra Ocampos to pull her vehicle in front of Nathan’s vehicle was a proximate cause of the injuries sustained by plaintiff Stephen Stalikas, Jr., or whether the conduct of Ocampos was a superseding cause of those injuries (see, Barber v Merchant, 180 AD2d 984, 986-987; cf., Valdez v Bernard, 123 AD2d 351). (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.